 Case 8:19-cv-00947-JLS-E Document 31 Filed 08/06/20 Page 1 of 2 Page ID #:303



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10                                SOUTHERN DIVISION
11   JOSUE ROMERO RODRIGUEZ, an             Case No. 8:19-cv-00947-JLS (Ex)
     individual,
12
                Plaintiff,                  ORDER RE: JOINT
13                                          STIPULATION OF DISMISSAL
          v.
14                                          [F.R.C.P. Rule 41(a)]
     BMW OF NORTH AMERICA, LLC, a
15   Delaware Limited Liability Company;
     PAG SANTA ANA B1, INC. d/b/a           District Judge: Hon. Josephine L. Staton
16   CREVIER BMW, a Delaware                Courtroom       10A, 10th Floor
     Corporation; and DOES 1 through 20,    Ronald Reagan Federal Building
17   inclusive,
                                            Magistrate Judge: Charles F. Eick
18              Defendants.                 Courtroom:        750, 7th Floor
                                            Roybal Federal Building
19
                                            Trial Date:      Not Set
20                                          Complaint Filed: April 12, 2019
21
22
23
24
25
26
27
28
                                       -1- Case No. 8:19-cv-00947-JLS (Ex)
                   ORDER RE: JOINT STIPULATION OF DISMISSAL
 Case 8:19-cv-00947-JLS-E Document 31 Filed 08/06/20 Page 2 of 2 Page ID #:304



1          Pursuant to Plaintiff JOSUE ROMERO RODRIGUEZ (“Plaintiff”) and
2    Defendants BMW OF NORTH AMERICA, LLC and PAG SANTA ANA B1, INC.
3    dba CREVIER BMW (“Defendants”) (collectively, the “Parties”) Joint Stipulation of
4    Dismissal, and for good cause shown, the Court hereby ORDERS as follows:
5          1.    Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the above-
6    captioned action is hereby dismissed with prejudice.
7    IT IS SO ORDERED.
8
9    Dated: August 6, 2020                    JOSEPHINE L. STATON
                                           _________________________________
                                           HONORABLE JOSEPHINE L. STATON
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        -2- Case No. 8:19-cv-00947-JLS (Ex)
                    ORDER RE: JOINT STIPULATION OF DISMISSAL
